                                                              United States Bankruptcy Court
                                                               Middle District of Tennessee
In re:                                                                                                                 Case No. 21-80008-MFH
MCCULLOUGH, SR                                                                                                         Chapter
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0650-3                                                  User: dll4262                                                               Page 1 of 1
Date Rcvd: Jun 11, 2021                                               Form ID: vorder                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 13, 2021:
Recip ID                 Recipient Name and Address
miscprom               + MITCHELL S MCCULLOUGH, SR, 5516 EULALA DR, ANTIOCH, TN 37211-6145

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 13, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 11, 2021 at the address(es) listed below:
Name                               Email Address
MEGAN REED SELIBER
                                   on behalf of Miscellaneous Proc. Movant/Plaintiff US TRUSTEE megan.seliber@usdoj.gov


TOTAL: 1




             Case 3:21-mp-80008                   Doc 12 Filed 06/13/21 Entered 06/13/21 23:40:08                                               Desc
                                                Imaged Certificate of Notice Page 1 of 2
Form vorder

                                   UNITED STATES BANKRUPTCY COURT


                                       MIDDLE DISTRICT OF TENNESSEE

                                              701 Broadway Room 170
                                                Nashville, TN 37203

                                    Adversary Proceeding No.: 3:21−mp−80008

                                              Judge: Marian F Harrison

In Re:

Plaintiff/Movant : MITCHELL S MCCULLOUGH SR

    vs

Defendant/Respondent :



                                                       ORDER

ORDER by Judge Harrison : With regard to docket entry # 8, if a timely objection is filed to the debtor's motion for
payment of unclaimed funds, the hearing will be held on Tuesday, July 13, 2021, at 9:00 a.m., telephonically. The
call−in number is 1−888−363−4749; Access Code 4511038#. If no objections are filed, the debtor may submit an
order granted the requested relief. (RE: related document(s) 8) (dll)

Dated: 6/11/21

                                                           /s/ Marian F Harrison
                                                           UNITED STATES BANKRUPTCY JUDGE




      Case 3:21-mp-80008          Doc 12 Filed 06/13/21 Entered 06/13/21 23:40:08                        Desc
                                Imaged Certificate of Notice Page 2 of 2
